 1
                               UNITED STATES DISTRICT COURT
 2                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 3
          MARLENA ROSS,
 4
                                   Plaintiff,
 5
                v.                                           C19-1676 TSZ
 6
          PACIFIC MARITIME                                   MINUTE ORDER
 7        ASSOCIATION, et al.,

 8                                 Defendants.

 9        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
10
           (1) Defendant Pacific Maritime Association’s (“PMA”) Threshold Motion for
11 Partial Summary Judgment, 1 docket no. 18, is DENIED as follows:

12                   (a) PMA’s motion as to Plaintiff’s claims arising out of events prior to
                         August 10, 2015 is DENIED. PMA contends that Plaintiff’s claims are
13                       time barred because they arise out of facts occurring more than three years
                         before Plaintiff brought her Complaint on August 10, 2018, and claims
14                       under the Washington Law Against Discrimination (“WLAD”),
                         RCW 49.60.180, generally have a three-year statute of limitations.
15                       Antonius v. King Cty., 153 Wn.2d 256, 261-62 (2004). For discrete acts
                         under the WLAD, such as the failure to promote, the limitations period
16                       runs from the act itself. Id. at 264. Under the “unitary, indivisible claim”
                         rule, however, all acts contributing to an alleged hostile work
17                       environment are treated as one unlawful employment practice as long as
                         one act contributing to the claim occurs within the filing period. Nat’l
18                       Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 116-18 (2002);
                         Antonius, 153 Wn.2d at 264-66. Plaintiff concedes—and Defendant
19

20          1
           Defendant’s Motion is based on the claims brought in Plaintiff’s Amended Complaint,
   docket no. 36. After Defendant filed the Motion, however, the parties stipulated to the filing of a
21
   Second Amended Complaint (“SAC”), which was filed on February 10, 2020, docket no. 36.
   The Court therefore notes that the analysis contained in this Minute Order applies to Defendant’s
22 arguments as they relate to the substantive claims in both the Amended Complaint and the
   Second Amended Complaint.
23

     MINUTE ORDER - 1
 1                 PMA acknowledges—that Plaintiff does not bring claims or seek
                   damages arising from events occurring prior to August 10, 2015. See
 2                 Defendant PMA’s Reply, docket no. 30 at 5; Plaintiff’s Opposition,
                   docket no. 25 at 14, 17. Plaintiff is entitled to allege pre-August 2015
 3                 facts for several appropriate reasons, such as to show the intent behind
                   actionable conduct falling within the statute of limitations, Loeffelholz v.
 4                 Univ. of Wash., 175 Wn.2d 264, 274 (2012), and as one or more acts
                   contributing to an alleged hostile work environment under the unitary,
 5                 indivisible claim rule, Antonius, 153 Wn.2d at 269-70. Plaintiff also
                   alleges that Defendant failed to promote her in 2017, which constitutes a
 6                 discrete act occurring within the statutory period. SAC ¶¶ 2.78-2.80.
                   Thus, under either the “unitary, indivisible claim” rule or discrete act rule,
 7                 Plaintiff’s claims are timely.

 8              (b) Defendant PMA’s motion as to Plaintiff’s claims against PMA for
                    denial of accommodations under the Fair Labor Standards Act
 9                  (“FLSA”) is DENIED. Defendant PMA contends that they are not
                    responsible for such accommodations because they are not Plaintiff’s
10                  employer pursuant to the FLSA. The FLSA defines employer as “any
                    person acting directly or indirectly in the interest of an employer in
11                  relation to an employee.” 29 U.S.C. § 203(d). This definition is “given
                    an expansive interpretation in order to effectuate the FLSA’s broad
12                  remedial purposes.” Bonnette v. Cal. Health & Welf. Agency, 704 F.2d
                    1465, 1469 (9th Cir. 1983), overruled on other grounds by Garcia v.
13                  San Antonio Metro. Transit Auth., 469 U.S. 528 (1985). Whether an
                    employer-employee relationship exists under the FLSA depends on the
14                  “economic reality” of the situation. Torres-Lopez v. May, 111 F.3d 633,
                    639 (9th Cir. 1997). PMA’s status as a joint employer of Plaintiff is a
15                  question of law that will ultimately be determined by the Court.
                    Bonnette, 704 F.2d at 1469. Courts rely on the factors set forth in
16                  Bonnette to guide their analysis. Under Bonnette, the Court considers
                    whether the alleged employer (1) had the power to hire and fire the
17                  employees; (2) supervised and controlled employee work schedules or
                    conditions of employment; (3) determined the rate and method of pay;
18                  and (4) maintained employment records. Id. at 1470. In Torres-Lopez,
                    the 9th Circuit added certain “non-regulatory” factors to determine the
19                  “economic reality” of the alleged employer-employee relationship. 111
                    F.3d at 640. Applying the factors to the facts in this case, the Court
20                  concludes that there are material issues of fact that preclude the court
                    from determining on this record whether or not PMA is a joint employer
21                  under the FLSA. As a result, the Court cannot rule as a matter of law
                    that PMA could not be responsible under the FLSA for the Plaintiff’s
22                  lactation claim.

23

     MINUTE ORDER - 2
 1                (c) Defendant PMA’s motion as to Plaintiff’s Washington Healthy Starts
                      Act (“HSA”) claim against PMA is DENIED. Defendant contends that
 2                    Plaintiff’s HSA lactation claim must be dismissed because, as originally
                      enacted in 2017, the HSA did not provide for lactation accommodations
 3                    until the Act’s amendment in 2019, and the amendment does not
                      retroactively apply to claims arising out of events in 2017. Even in
 4                    2017, however, an employer violated the HSA when it failed to make
                      reasonable accommodations for an employee’s pregnancy and
 5                    pregnancy-related health conditions. RCW 43.10.005(1)(b) & (2)(a).
                      According to guidance from the Equal Employment Opportunity
 6                    Commission (“EEOC”), lactation is a pregnancy-related medical
                      condition. EEOC Enforcement Guidance on Pregnancy Discrimination
 7                    and Related Issues, 2015 WL 4162723, at *8. Although not binding on
                      the courts, EEOC guidance is entitled to “great deference.” Griggs v.
 8                    Duke Power Co., 401 U.S. 424, 433-34 (1971). Indeed, many other
                      courts have found that lactation is a pregnancy-related health condition.
 9                    See E.E.O.C. v. Houston Funding II, Ltd., 717 F.3d 425, 428 (5th Cir.
                      2013) (“[W]e hold that lactation is a related medical condition of
10                    pregnancy for purposes of the PDA.”); Allen-Brown v. D.C., 174 F.
                      Supp. 3d 463, 478 (D.D.C. 2016) (same); Hicks v. City of Tuscaloosa,
11                    Alabama, 870 F.3d 1253, 1259 (11th Cir. 2017) (“We agree with the
                      Fifth Circuit’s determination that lactation is a related medical
12                    condition.”). Lactation is a pregnancy-related health condition that has
                      been covered under the HSA since the law initially went into effect in
13                    2017. PMA further contends that it is not responsible for the lactation
                      accommodations. PMA’s role in providing the lactation
14                    accommodations that are central to Plaintiff’s complaint is an issue of
                      fact. See supra (b).
15
            (2)   Defendant SSA Terminals’s Response, docket no. 24, is STRICKEN as
16 moot.

17          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18          Dated this 24th day of February, 2020.
19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 3
